Citation Nr: 0518365	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  00-12 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a disorder claimed 
as joint and muscle pain of the shoulders, elbows, knees, and 
hips, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to September 
1962, from June 1985 to July 1986, and from November 1990 to 
June 1991, with service in the Southwest Asia theater of 
operations from January 1991 to May 1991.  He also had 
periods of active duty for training and inactive duty for 
training with the Army National Guard through September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).  

The Board notes that the veteran requested a hearing in June 
2000. Prior to being scheduled for his hearing, the veteran 
withdrew his request in April 2001.  There are no additional 
outstanding hearing requests of record.

The veteran's claims were previously before the Board, and in 
a September 2003 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from January 1991 to May 1991.

2.  The veteran's claimed joint and muscle pain of the 
shoulders, elbows, knees, and hips has been attributed to a 
known clinical diagnostic entity.

3.  There is no competent evidence of record linking the 
veteran's disorders of the shoulders, elbows, knees, and 
hips, to his military service.

4.  The veteran did not engage in combat with the enemy.

5.  The veteran is not shown to have a chronic acquired 
psychiatric disorder, including PTSD, that is etiologically 
related to active service.


CONCLUSIONS OF LAW

1.  A disorder manifested by joint and muscle pain of the 
shoulders, elbows, knees, and hips including a manifestation 
of undiagnosed illness was not incurred in or aggravated by 
active, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 
3.317 (2004).

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2000 statement of the case and 
supplemental statements of the case issued in September 2002 
and September 2004, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claims had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  

In August 2001 and May 2004 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  Essentially, the 
RO has informed the veteran that he could either submit any 
evidence he wanted considered to the RO or to provide the RO 
with sufficient information for VA to obtain such evidence.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the July 1999 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until August 2001 and May 2004.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in August 
2001 and May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in August 2001 and May 
2004 was not given prior to the July 1999 RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the September 2004 supplemental statement 
of the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are "objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses" manifested by one or more signs or symptoms 
such as fatigue, signs or symptoms involving the skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Disorder of the shoulders, elbows, hips, and knees.

The veteran is seeking entitlement to service connection for 
disorders of the shoulders, elbows, hips, and knees claimed 
as joint and muscle pain to include as due to an undiagnosed 
illness.  He asserted that these problems were due to his 
service in the Persian Gulf.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claims and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  In 
addition, as noted above, in order for service connection to 
be granted on a direct basis, a current disability; an in-
service disease or injury; and a medical nexus opinion must 
be established.  See Hickson, supra.

The Board notes that service personnel records confirm that 
the veteran served on active duty from October 1960 to 
September 1962, from June 1985 to July 1986, and from 
November 1990 to June 1991, with service in the Southwest 
Asia theater of operations from January 1991 to May 1991.  

The Board recognizes that there are virtually no service 
medical records in the claims file pertaining to the 
veteran's active service from November 1990 to June 1991.  
Several attempts to obtain these records have been 
unsuccessful and in a June 1999 letter, the veteran was 
informed that all efforts to obtain the records had been 
"exhausted."  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Service medical records for the veteran's first period of 
active service contain no complaints, treatment, or diagnoses 
of any disorder of the knees, hips, elbows, or shoulders.  At 
separation in August 1962, the veteran reported that he did 
not have problems with his joints.  On examination, his upper 
and lower extremities were "normal."  On a June 1992 
service Report of Medical History, the veteran denied any 
problems with his joints.  On examination, his upper and 
lower extremities were "normal."  

At his December 1993 Persian Gulf Registry Examination, the 
veteran did not report any pain or difficulties with his 
shoulders, elbows, hips, or knees.  

During VA outpatient treatment in November 1994, the veteran 
was diagnosed with right shoulder impingement with 
acromioclavicular joint degenerative joint disease.  The 
etiology of the veteran's right shoulder disorder was not 
discussed. 

On a November 1994 Report of Medical History, the veteran 
asserted that he had swollen or painful joints.  It was noted 
that he complained of fatigue and had failed a physical 
training test.  The contemporaneous Report of Medical 
Examination indicated that his upper and lower extremities 
were "normal."  

At his November 1997 VA examination, the veteran reported 
having myalgias and arthralgias that began within 6 months of 
separation from service.  He complained of pain in his knees, 
hips, and shoulders, and stated that the pain existed in the 
joint itself.  On examination, he exhibited full range of 
motion of his shoulders, elbows, hips, and knees.  He was 
ultimately diagnosed with myalgias of unknown etiology, by 
history, but with insufficient evidence to make the diagnosis 
of any acute or chronic disorder to date.  However, following 
subsequent radiological examination, the examiner added, that 
X-rays showed evidence of bilateral degenerative changes 
involving the acromioclavicular joint without other gross 
abnormality; surgical suture, soft tissues of the left elbow 
with bilateral degenerative change; mild degenerative changes 
of both hips; and minimal degenerative changes of the knees.  

After a complete review of the evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim and that service connection is not warranted.  

The veteran's service medical records for his October 1960 to 
September 1962 service show no complaints, treatment, or 
diagnosis of any joint pain or difficulties.  On examination, 
the veteran's extremities were "normal."  While service 
medical records for the veteran's service from June 1985 to 
July 1986, and November 1990 to June 1991, are not included 
in the claims file, records dated soon after service do not 
include complaints, treatment, or diagnosis of any  joint 
pain or disorders.  In particular, on his June 1992 service 
Report of Medical History, the veteran denied any problems 
with his joints and his extremities were "normal" on 
examination.  Moreover, the veteran did not report any pain 
or difficulties with his shoulders, elbows, hips, or knees at 
his December 1993 Persian Gulf Registry Examination.  As 
such, the Board finds no evidence that the veteran had 
disorders of the shoulders, elbows, hips, or knees during 
active service nor is there evidence of arthritis manifest to 
a compensable degree within one years of discharge.  

Following service, the veteran was diagnosed with right 
shoulder impingement in November 1994.  He was also initially 
diagnosed with myalgias of unknown etiology, by history, by 
the November 1997 VA examiner.  The examiner did not link the 
veteran's disorders to an undiagnosed illness.  Instead, 
following a radiological study, he diagnosed the veteran with 
bilateral degenerative changes involving the 
acromioclavicular joint without other gross abnormality; soft 
tissues bilateral degenerative change of the elbows; mild 
degenerative changes of both hips; and minimal degenerative 
changes of the knees.  Such diagnoses of arthritis are known 
diagnosed illnesses and as such, service connection is not 
warranted under the provisions of 38 C.F.R. § 3.317.

In light of these findings, service connection for right 
shoulder impingement with X-ray evidence of degenerative 
changes involving the knees, hips, elbows, and shoulders, 
claimed as muscle and joint pain may not be granted under 38 
U.S.C.A. § 1110 or § 1117 (West 2002).  To merit an award of 
service connection under the first statutory provision, the 
veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
own assertions establishing that he currently has a joint 
disability that is related to active service.  Unfortunately, 
the veteran's assertions in this regard are insufficient to 
establish the necessary nexus between a current disability 
and service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
To merit an award of service connection under the second 
statutory provision, the veteran must submit competent 
evidence establishing that he has objective indications of 
chronic disability resulting from an undiagnosed illness 
manifested by joint pain.  As previously indicated, examiners 
have attributed the veteran's joint pain to right shoulder 
impingement and bilateral degenerative changes involving the 
acromioclavicular joint without other gross abnormality; 
surgical suture, soft tissues of the left elbow with 
bilateral degenerative change; mild degenerative changes of 
both hips; and minimal degenerative changes of the knees, 
known diagnosed illnesses.  

Service connection also may not be presumed for arthritis as 
there is no evidence of record establishing that it 
manifested to a compensable degree within a year of the 
veteran's separation from service in 1991.  Rather, an 
examiner first diagnosed the veteran with degenerative 
changes of the shoulders, elbows, hips, and knees in November 
1997, several years after separation. 

Based on these findings, the Board concludes that a disorder 
manifested by muscle and joint pain was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  In reaching this decision, the Board 
considered the applicability of the benefit of the doubt 
doctrine.  However, as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for a disorder claimed as joint and 
muscle pain of the shoulders, elbows, knees, and hips, to 
include as due to an undiagnosed illness; therefore, the 
claim must be denied.  

To the extent that the veteran contends that he has joint 
pain as a result of an undiagnosed illness, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992; see 
also 38 C.F.R. § 3.159(a) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In summary, the Board has reviewed the evidence of record and 
finds that the veteran does not currently have a disorder 
manifested by joint and muscle pain of the shoulders, elbows, 
knees, and hips that is etiologically related to active 
service or due to an undiagnosed illness.  For these reasons 
the Board finds that the preponderance of the credible and 
probative evidence is against the veteran's claims.  The 
appeal is accordingly denied.

1.	Acquired psychiatric disorder to include PTSD

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  The Board 
has carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to PTSD claims, regulations provide that service 
connection will be granted for PTSD when there is medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2004).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain credible supporting evidence 
as to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy during 
active service.  First, his military occupational specialty 
was that of a chaplain and there is no indication that he was 
assigned or participated in combat duties.  Second, none of 
the veteran's awarded medals or decorations show combat 
service.  In conjunction with his military occupational 
specialty, the fact that he did not receive an award for 
combat service is probative evidence that he likely did not 
participate in combat.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  In February 
1998, a statement was received from the veteran in which he 
described several incidents he considered stressful that 
occurred during his service in the Persian Gulf.  Among other 
things, he described picking up body parts after a U.S. Air 
Force A-10 "Warthog' crashed; hearing chemical alarms sound; 
and being under 27 SCUD missile attacks.  

In a February 2000 letter from the U.S. Center for Unit 
Records Research, it was noted that while there were 
documented SCUD attacks in the areas where the veteran served 
during January and February 1991, the crash of U.S. Air Force 
A-10 Warthog and possible chemical and biological events were 
not verified.  For the sake of completeness, the Board will 
address the issues of a current diagnosis and a link between 
PTSD and a claimed in-service stressor.  

Service medical records for the veteran's first period of 
active service contain no complaints, treatment, or diagnoses 
of any psychiatric disorders.  At separation in August 1962, 
the veteran reported that he did not have any nervous 
trouble, depression, or excessive worry.  A psychiatric 
examination was "normal."  On a June 1992 service Report of 
Medical History, the veteran denied any nervous trouble, 
depression, or excessive worry.  A psychiatric examination 
was again "normal."  On a November 1994 Report of Medical 
History, the veteran denied any nervous trouble, depression, 
or excessive worry.  A Report of Medical Examination 
indicated that a psychiatric examination was "normal."  

In December 1994, S.F., Ph.D., diagnosed the veteran with 
adjustment disorder following a neuropsychological evaluation 
and his complaints of cognitive impairment.  

A November 1996 intake evaluation from the Denver Vet Center 
noted a diagnosis of PTSD.  Treatment records dated in 1997 
show that the veteran was again diagnosed with PTSD.  The 
examiner stated that the veteran's responses during 
questioning fulfilled the criteria for a diagnosis of PTSD 
secondary to trauma during the Persian Gulf War.  The veteran 
reported having to pick up body parts after the crash of a 
plane.  A separate treatment report indicated that the 
veteran had both PTSD and family problems with adjustment to 
his return from the Persian Gulf.  

At his November 1997 VA examination, the veteran complained 
of difficulty sleeping, nightmares, and irritability.  He 
reported that leaving the Army without a feeling of full 
recognition for his contribution and not having a solid 
position in his community or a place of leadership in a 
church had been difficult.  Following an examination, the 
veteran was diagnosed with an adjustment disorder, 
depression, and irritability.  The examiner asserted that 
there were not enough symptoms to indicate a diagnosis of 
PTSD, though there were some elements of the disorder. 

At his October 2000 VA examination, the veteran was diagnosed 
with an adjustment disorder with some signs of depression.  
The examiner asserted that the veteran did not meet the 
criteria of PTSD since when he had asked the veteran 
repeatedly what experiences in service were a source of his 
problems, he listed several things, none of which would 
qualify as a horrifying stressor.  Moreover, there was no 
indication that were he to have had a stressor, that he 
engaged in avoidance and/or arousal behavior.  He noted that 
the veteran was highly productive, gainfully employed, had a 
solid marriage, and remained socially active.  The examiner 
commented that there was also no indication that he suffered 
from any serious psychopathology or cognitive impairments.  
The examiner agreed with a prior diagnosis that the veteran 
had an adjustment disorder with some minor signs of 
irritability and disappointment. 

In a June 2004 addendum, the VA examiner stated that the 
veteran showed no signs of impairment socially or 
occupationally, and had no signs of psychopathology.  He 
opined that the veteran had some difficulty with the 
transition from military to civilian life going from a very 
structured lifestyle to one that challenged him to make 
decisions.  He indicated that the symptoms did not seem to be 
related to active service, but rather to disappointment in 
the way he was separated, and difficulty in the transition 
after separation.  The examiner further stated that the 
veteran's symptoms were basically in remission, but 
intermittently, the resentment was triggered.  The examiner 
asserted that he would probably be more correct by giving the 
Axis I diagnosis as "adjustment disorder, in remission," as 
there did not seem to be any impairment in the veteran's day 
to day life from military experiences.  

The Board has reviewed all the evidence of record and finds 
that service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  With respect to PTSD, 
the Board notes that the veteran was diagnosed with PTSD by 
the same examiner in November 1996 and 1997 treatment records 
from the Denver Vet Center.  However, such a diagnosis was 
not given by VA examiners in November 1997 and June 2000.  
The November 1997 VA examiner asserted that the veteran did 
not exhibit sufficient symptoms to indicate a diagnosis of 
PTSD.  In addition, the October 2000 VA examiner stated that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  In particular, he maintained that the veteran listed 
several service experiences that were a source of his 
problems, none of which the examiner found to be a horrifying 
stressor.  He further noted that there was no indication that 
the veteran engaged in avoidance and/or arousal behavior.  He 
indicated that the veteran was highly productive, gainfully 
employed, had a solid marriage, and remained socially active.  

The Board is persuaded by the opinions provided by the 
November 1997 and October 2000 VA examiners asserting that 
the veteran's symptomatology does not meet the criteria for 
PTSD.  The Board recognizes the opinion noted in the Denver 
Vet Center records; however, the Board accords less weight to 
that opinion.  There is no indication that the Vet Center 
examiner reviewed the claims folder in conjunction with the 
examination and it appears that the opinion was rendered 
based on the veteran's reported history of purported 
stressful events.  Notably, while the examiner further stated 
that while the veteran had PTSD, the examiner also noted that 
the veteran had adjustment difficulties with his family since 
returning from service.  

It is clear that the November 1997 and June 2000 VA examiners 
reviewed the veteran's prior medical records and the claims 
file in conjunction with the examination.  In addition, the 
June 2000 examiner discussed why a diagnosis of PTSD was not 
appropriate following his examination of the veteran.  As the 
examiner's opinions were based on a complete examination and 
an evaluation of all the evidence in the claims file, the 
Board affords more weight to those examination reports and 
opinions, which concluded that the veteran does not currently 
meet the criteria for a diagnosis of PTSD.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

Accordingly, the Board finds that the veteran is not shown to 
have a diagnosis of PTSD which is related to service.  Absent 
a showing of a current PTSD diagnosis, a grant of service 
connection may not be made.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

With respect to a psychiatric disorder, other than PTSD, the 
Board finds that service connection has not been established.  
In December 1994, S.F., Ph.D., diagnosed the veteran with an 
adjustment disorder.  However, she did not indicate that it 
was related to active service.  In a 1997 treatment record 
from the Denver Vet Center, it was noted that the veteran had 
family problems with adjustment since his return from the 
Persian Gulf.  The November 1997 VA examiner also diagnosed 
the veteran with an adjustment disorder, as did the October 
2000 VA examiner.  The October 2000 examiner asserted that 
the veteran had an adjustment disorder with some minor signs 
of irritability and disappointment.  In a June 2004 addendum, 
he opined that the veteran's symptoms did not seem to be 
related to active service, but rather to the disappointment 
in the way he was separated from service, and difficulty in 
the transition after separation.  He further maintained that 
the veteran did not seem to exhibit any impairment in his day 
to day life.  No examiners have linked the veteran's 
adjustment disorder to his active service. 

Absent any objective evidence of record linking the veteran's 
adjustment disorder to active service, a grant of service 
connection is not warranted.  Accordingly, service connection 
for an acquired psychiatric disorder is not established.

As the record contains no persuasive evidence that the 
veteran has an acquired psychiatric disorder, to include 
PTSD, that is etiologically related to active service, 
service connection must be denied.  The Board is cognizant of 
the fact that the veteran feels he has an acquired 
psychiatric disorder, to include PTSD, due to stressful 
experiences during active service; however, he lacks the 
medical expertise necessary to diagnose a specific 
psychiatric disorder.  As noted previously, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu, supra. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.


ORDER

Service connection for a disorder claimed as joint and muscle 
pain of the shoulders, elbows, knees, and hips, to include as 
due to an undiagnosed illness, is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


